Citation Nr: 1647047	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  09-24 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 2003 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board issued a decision in this appeal in December 2014.  Pursuant to a September 2016 Joint Motion for Remand and September 2016 Court Order, the appeal has been remanded to the Board by the United States Court of Appeals for Veterans Claims.  Prior to the December 2014 Board decision, this appeal was remanded for additional development in February 2014.

The Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of that hearing is of record.


REMAND

This case was remanded to Board in September 2016 by order of the Court that incorporated the terms of the September 2016 Joint Motion for Remand.  The parties agreed that the VA examinations of the Veteran's right and left knees were not adequate for adjudication purposes.  The VA examinations did not include examination of the knees while weight-bearing, and did not sufficiently address any additional limitation of the bilateral knee disabilities during flare-ups, which were documented in the record.  The October 2007 VA examination report contained no discussion of flare-ups.  The November 2010 VA examination report did not include a discussion of whether range-of-motion testing during flare-ups was possible.  The May 2014 VA examination report did not include a specific explanation of why it would be speculative for the examiner to opine as to additional functional limitations or further loss in range-of-motion during flare-ups.  

The parties also agreed that range of motion testing while weight-bearing was needed.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  There is evidence of painful motion and difficulty ambulating throughout the record including at the September 2013 Board hearing and in a May 2014 VA examination report.  Therefore, on remand, the VA examiner should include range of motion testing for both active and passive motion, and during weight-bearing and non-weight bearing with regard to both joints, since neither is undamaged.  Therefore, remand of this appeal is required for provision of a complete VA examination.

Finally, as the claim is already being remanded and a review of the record show that the Veteran is currently receiving treatment for the bilateral knee disabilities through VA, on remand, any outstanding VA treatment records relevant to the Veteran's appeal should be procured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain the records should be documented in the claims file.  If these records cannot be located, the Veteran must be notified.

2.  Schedule the Veteran for a VA examination with an appropriate clinician to determine the current severity of right and left knee disabilities.  The examiner must review the claims file and should note that review in the report.  The examiner should take a detailed history from the Veteran.  Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the right and left knee disabilities, and the impact of those disabilities on the Veteran's daily activities and ability to work.  In assessing the right and left knee disabilities, the examiner should test the range of motion for both joints during active motion, passive motion, weight-bearing, and non-weight-bearing.  The examiner should indicate whether the right and left knee disabilities are productive of any additional functional loss due to weakened movement, fatigability, incoordination, painful motion, or excess motion, or on flare up, and provide an opinion as to how those factors result in any additional limitation of motion or additional functional loss.  The examiner must address any increased functional loss during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The examiner must provide all findings, with a complete rationale for the opinions, in the examination report.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

